UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investors Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 70.31% (Cost $119,520,241) Aerospace & Defense 0.16% L-3 Communications Corp., Gtd Sr Sub Note Ser B (Z) 6.375% 10/15/15 BB+ $200 187,500 Airlines 1.55% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A (Z) 6.545 02/02/19 A- 365 310,301 Pass Thru Ctf Ser 2000-2 Class B (Z) 8.307 04/02/18 B+ 372 260,510 Pass Thru Ctf Ser 2001-1 Class C (Z) 7.033 06/15/11 B+ 150 108,093 Delta Air Lines, Inc., Sec Pass Thru Ctf Ser A (Z) 6.821 08/10/22 A- 869 599,948 Northwest Airlines, Inc., Gtd Collateralized Note Ser 2007-1 (Z) 7.027 11/01/19 BBB+ 865 506,025 Aluminum 1.15% CII Carbon, LLC, Gtd Sr Sub Note (S)(Z) 11.125 11/15/15 CCC+ 1,930 1,331,700 Auto Parts & Equipment 0.87% Allison Transmission, Inc., Gtd Sr Note (S)(Z) 11.000 11/01/15 B- 1,000 555,000 Tenneco, Inc., Gtd Sr Sub Note (Z) 8.625 11/15/14 B- 1,485 452,925 Broadcasting & Cable TV 2.36% Canadian Satellite Radio Holdings, Inc., Sr Note (G)(Z) 12.750 02/15/14 CCC+ 2,000 470,000 CSC Holdings, Inc., Sr Note (S)(Z) 8.500 06/15/15 BB 755 726,687 Shaw Communications, Inc., Sr Note (Z) 8.250 04/11/10 BBB- 1,000 1,005,000 Sirius Satellite Radio, Inc., Sr Note (Z) 9.625 08/01/13 CCC- 520 114,400 XM Satellite Radio Holdings, Inc., Gtd Sr Note (S) 13.000 08/01/13 CCC- 1,650 412,500 Casinos & Gaming 6.93% Chukchansi Economic Development Authority, Sr Note (S)(Z) 8.000 11/15/13 B+ 440 154,000 Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Sec Note (S)(Z) 12.000 10/15/15 B- 2,000 1,060,000 Great Canadian Gaming Corp., Gtd Sr Sub Note (S)(Z) 7.250 02/15/15 BB 1,000 690,000 Greektown Holdings, LLC, Sr Note (G)(H)(S)(Z) 10.750 12/01/13 D 1,000 190,000 Indianapolis Downs LLC & Capital Corp., Sr Sec Note (S)(Z) 11.000 11/01/12 CCC 1,395 746,325 Isle of Capris Casinos, Inc., Gtd Sr Sub Note (Z) 7.000 03/01/14 CCC+ 505 249,975 Jacobs Entertainment, Inc., Gtd Sr Note (Z) 9.750 06/15/14 B- 1,000 535,000 Little Traverse Bay Bands of Odawa Indians, Sr Note (S)(Z) 10.250 02/15/14 B- 1,000 520,000 Page 1 John Hancock Investors Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming (continued) Mashantucket Western Pequot Tribe, Bond (S)(Z) 5.912% 09/01/21 BB- $275 $88,085 Bond Ser A (S)(Z) 8.500 11/15/15 BB- 2,000 690,000 Mohegan Tribal Gaming Authority, Sr Sub Note (Z) 7.125 08/15/14 CCC+ 1,000 555,000 MTR Gaming Group, Inc., Gtd Sr Note Ser B (Z) 9.750 04/01/10 B 800 608,000 Gtd Sr Sub Note Ser B (Z) 9.000 06/01/12 CCC 350 176,750 Pinnacle Entertainment, Inc., Sr Sub Note (Z) 7.500 06/15/15 B+ 1,000 725,000 Pokagon Gaming Authority, Sr Note (S)(Z) 10.375 06/15/14 B+ 474 414,750 Waterford Gaming, LLC, Sr Note (S)(Z) 8.625 09/15/14 BB- 855 598,500 Coal & Consumable Fuels 0.73% Drummond Co., Inc., Sr Note (S)(Z) 7.375 02/15/16 BB- 1,500 840,000 Commodity Chemicals 1.78% NOVA Chemicals Corp., Sr Note Ser MTN (Z) 7.400 04/01/09 B+ 1,955 1,212,100 Sterling Chemicals, Inc., Gtd Sr Sec Note (Z) 10.250 04/01/15 B- 1,000 840,000 Computer Hardware 0.33% NCR Corp., Sr Note (Z) 7.125 06/15/09 BBB- 375 376,200 Construction & Farm Machinery & Heavy Trucks 0.66% Manitowoc Co., Inc., Gtd Sr Note (Z) 7.125 11/01/13 BB 500 400,000 Trinity Industries, Inc., Pass Thru Ctf (S)(Z) 7.755 02/15/09 Baa1 356 356,544 Consumer Finance 3.85% CIT Group, Inc., Sr Note (Z) 5.000 02/13/14 BBB+ 360 243,282 Ford Motor Credit Co., Sr Note (Z) 7.375 10/28/09 CCC+ 2,425 2,173,542 Ford Motor Credit Co., LLC, Sr Note (Z) 9.750 09/15/10 CCC+ 2,000 1,650,706 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) (Z) 5.911 11/30/35 A 700 377,238 Diversified Banks 1.04% Barclays Bank PLC, Bond (6.860% to 6-15-32 then variable) (S)(Z) 6.860 06/15/32 A 1,595 507,105 Chuo Mitsui Trust & Banking Co. Ltd., Jr Sub Note (5.506% to 4-15-15 then variable) (S)(Z) 5.506 04/15/15 A2 905 516,032 Royal Bank of Scotland Group PLC, Jr Sub Bond (7.648% to 9-30-31 then variable) (Z) 7.648 09/30/31 BB 630 182,612 Diversified Commercial & Professional Services 1.48% Aramark Corp., Sr Note (Z) 8.500 02/01/15 B 1,000 972,500 Page 2 John Hancock Investors Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Commercial & Professional Services (continued) MSX International, Inc., Gtd Sr Sec Note (S)(Z) 12.500% 04/01/12 B3 $1,850 $740,000 Diversified Financial Services 1.95% NB Capital Trust IV, Gtd Cap Security (Z) 8.250 04/15/27 A- 1,130 879,185 Odebrecht Finance Ltd., Gtd Sr Note (S)(Z) 7.500 10/18/17 BB 725 659,750 Orascom Telecom Finance, Gtd Note (S)(Z) 7.875 02/08/14 CCC+ 360 212,400 TAM Capital, Inc., Gtd Sr Note (Z) 7.375 04/25/17 B+ 860 498,800 Diversified Metals & Mining 0.94% Freeport-McMoRan Copper & Gold, Inc., Sr Note (Z) 8.375 04/01/17 BBB- 220 182,600 Sr Note (Z) 6.875 02/01/14 BBB- 500 462,500 Vedanta Resources PLC, Sr Note (S)(Z) 6.625 02/22/10 BB 480 436,800 Electric Utilities 4.90% AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A (Z) 9.000 01/02/17 BB+ 1,057 978,886 Beaver Valley Funding, Sec Lease Obligation Bond (Z) 9.000 06/01/17 BBB 828 789,721 BVPS II Funding Corp., Collateralized Lease Bond (Z) 8.890 06/01/17 BBB 680 691,817 CE Generation LLC, Sr Sec Note (Z) 7.416 12/15/18 BB+ 609 547,814 Duke Energy Carolinas LLC (Z) 5.750 11/15/13 A 1,000 1,070,360 FPL Energy National Wind, Sr Sec Note (S)(Z) 5.608 03/10/24 BBB- 311 243,147 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 (Z) 9.260 12/15/10 BB+ 204 186,624 PNPP II Funding Corp., Debenture (Z) 9.120 05/30/16 BBB 376 390,587 Texas Competitive Electric Holdings Co. LLC, Sec Bond (Z) 7.460 01/01/15 CCC 370 294,955 Waterford 3 Funding Corp., Sec Lease Obligation Bond (Z) 8.090 01/02/17 BBB 465 456,622 Electrical Components & Equipment 0.67% Thomas & Betts Corp., Sr Note (Z) 7.250 06/01/13 BBB 745 768,714 Environmental & Facilities Services 0.40% Waste Services, Inc., Sr Sub Note (Z) 9.500 04/15/14 B- 600 462,000 Food Distributors 0.90% Independencia International Ltd., Gtd Sr Bond (S)(Z) 9.875 01/31/17 B 1,280 806,400 Gtd Sr Note (S)(Z) 9.875 05/15/15 B 365 229,950 Page 3 John Hancock Investors Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Health Care Distributors 0.82% Covidien International Finance SA, Gtd Sr Note (Z) 5.450% 10/15/12 A- $945 952,397 Health Care Facilities 0.84% Hanger Orthopedic Group, Inc., Gtd Sr Note (Z) 10.250 06/01/14 CCC+ 1,000 975,000 Household Products 0.19% Yankee Acquisition Corp., Gtd Sr Sub Note (Z) 8.500 02/15/15 B- 460 220,800 Independent Power Producers & Energy Traders 0.27% IPALCO Enterprises, Inc., Sr Sec Note (Z) 8.625 11/14/11 BB 315 313,425 Industrial Conglomerates 0.66% Hutchison Whampoa International Ltd., Gtd Sr Note (S)(Z) 6.500 02/13/13 A- 750 760,229 Industrial Machinery 0.46% Ingersoll-Rand Global Holding Co., Ltd., Gtd Note (Z) 6.000 08/15/13 BBB+ 545 530,080 Integrated Oil & Gas 1.76% ConocoPhillips Co., Gtd Note (Z) 4.400 05/15/13 A 1,000 1,015,147 Petro-Canada, Debenture (Z) 9.250 10/15/21 BBB 1,000 1,014,370 Integrated Telecommunication Services 4.19% Axtel SAB de CV, Sr Note (S)(Z) 7.625 02/01/17 BB- 810 526,500 Bellsouth Corp., Debenture (Z) 6.300 12/15/15 A 790 819,838 Cincinnati Bell, Inc., Gtd Sr Sub Note (Z) 8.375 01/15/14 B- 1,500 1,342,500 Citizens Communications Co., Sr Note (Z) 7.125 03/15/19 BB 530 452,487 Qwest Capital Funding, Inc., Gtd Note (Z) 7.000 08/03/09 B+ 1,700 1,693,625 Investment Banking & Brokerage 1.47% Merrill Lynch & Co., Inc., MTN (Z) 6.150 04/25/13 A+ 1,000 965,032 Mizuho Financial Group, Ltd., Gtd Sub Bond (Z) 8.375 12/29/49 Aa3 750 727,417 IT Consulting & Other Services 0.55% Unisys Corp., Sr Note (Z) 6.875 03/15/10 B+ 1,000 630,000 Life & Health Insurance 0.22% Symetra Financial Corp., Jr Sub Bond (8.300% to 10-15-17 then variable) (S)(Z) 8.300 10/15/37 BB+ 520 256,308 Page 4 John Hancock Investors Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Marine 1.27% Navios Maritime Holdings, Inc., Sr Note (Z) 9.500% 12/15/14 B+ $2,500 1,462,500 Metal & Glass Containers 1.28% BWAY Corp., Gtd Sr Sub Note (Z) 10.000 10/15/10 B- 1,085 971,075 Owens-Brockway Glass Container, Inc., Gtd Sr Note (Z) 8.250 05/15/13 BB+ 500 502,500 Multi-Line Insurance 1.35% Liberty Mutual Group, Bond (S)(Z) 7.500 08/15/36 BBB- 515 339,343 Gtd Bond (S)(Z) 7.300 06/15/14 BBB- 750 617,191 Sr Note (10.75% to 6-15-38, then variable) (S)(Z) 10.750 06/15/58 BB 1,000 600,000 Multi-Media 1.67% News America Holdings, Inc., Gtd Note (Z) 7.750 01/20/24 BBB+ 980 929,084 Gtd Note (Z) 7.600 10/11/15 BBB+ 1,000 998,092 Multi-Utilities 0.48% CalEnergy Co., Inc., Sr Bond (Z) 8.480 09/15/28 BBB+ 525 556,229 Oil & Gas Drilling 0.98% Delek & Avner Yam Tethys Ltd., Sr Sec Note (S)(Z) 5.326 08/01/13 BBB- 209 189,800 Gazprom, Loan Part Note (S)(Z) 9.625 03/01/13 BBB 1,000 940,000 Oil & Gas Exploration & Production 0.91% Devon Energy Corp., Sr Note (Z) 5.625 01/15/14 BBB+ 1,035 1,053,464 Oil & Gas Storage & Transportation 1.31% Atlas Pipeline Partners LP, Gtd Sr Note (Z) 8.125 12/15/15 B- 140 95,200 Copano Energy LLC, Gtd Sr Note (Z) 8.125 03/01/16 B+ 250 205,000 Markwest Energy Partners LP, Gtd Sr Note Ser B (Z) 8.500 07/15/16 B+ 500 366,250 Sr Note (Z) 8.750 04/15/18 B+ 500 358,750 NGPL PipeCo LLC, Sr Note (S)(Z) 7.119 12/15/17 BBB- 525 488,915 Packaged Foods & Meats 0.88% ASG Consolidated LLC/ASG Finance, Inc., Sr Disc Note (Z) 11.500 11/01/11 B+ 1,180 1,014,800 Paper Packaging 2.77% Graphic Packaging International, Inc., Gtd Sr Note (Z) 8.500 08/15/11 B- 1,000 880,000 Sr Sub Note (Z) 9.500 08/15/13 B- 2,500 1,900,000 Smurfit-Stone Container Corp., Sr Note (H)(Z) 8.375 07/01/12 D 2,000 210,000 Page 5 John Hancock Investors Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Paper Packaging (continued) Sr Note (H)(Z) 8.000% 03/15/17 D $1,925 $202,125 Publishing 0.82% Dex Media West LLC, Sr Sub Note (Z) 9.875 08/15/13 B+ 1,891 548,390 Idearc, Inc., Gtd Sr Note (Z) 8.000 11/15/16 CCC 2,000 62,500 Quebecor Media, Inc., Sr Note (Z) 7.750 03/15/16 B 95 74,575 Videotron Ltd., Sr Note (Z) 6.375 12/15/15 BB- 300 264,000 Railroads 0.87% CSX Corp., Sr Note (Z) 6.300 03/15/12 BBB- 1,000 998,833 Real Estate Management & Development 0.54% Health Care Realty Trust, Inc., Sr Note (Z) 8.125 05/01/11 BBB- 165 152,255 Health Care REIT, Inc., Sr Note (Z) 6.200 06/01/16 BBB- 345 259,333 Ventas Realty LP/Capital Corp., Sr Note (Z) 6.625 10/15/14 BBB- 250 213,750 Restaurants 1.38% Landry's Restaurants, Inc., Gtd Sr Note Ser B (Z) 9.500 12/15/14 CCC+ 1,615 1,590,775 Semiconductors 0.38% Freescale Semiconductor, Inc., Gtd Sr Note (Z) 8.875 12/15/14 CCC 2,000 440,000 Specialized Finance 2.29% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S)(Z) 8.144 05/01/21 BB 750 601,172 Bosphorous Financial Services, Sec Floating Rate Note (P)(S)(Z) 3.949 02/15/12 Baa2 406 346,964 CCM Merger, Inc., Note (S)(Z) 8.000 08/01/13 CCC 2,500 1,050,000 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B (Z) 7.990 12/30/11 BB 646 627,911 HRP Myrtle Beach Operations, LLC, Sr Note (G)(H)(P)(S)(Z) Zero 04/01/12 D 1,745 17,450 Specialized REITs 0.24% Plum Creek Timberlands LP, Gtd Note (Z) 5.875 11/15/15 BBB- 345 274,364 Specialty Chemicals 1.08% American Pacific Corp., Gtd Sr Note (Z) 9.000 02/01/15 B+ 565 474,600 Momentive Performance, Gtd Sr Note (Z) 9.750 12/01/14 B- 1,750 770,000 Page 6 John Hancock Investors Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Specialty Stores 0.46% Staples, Inc., Sr Note (Z) 9.750% 01/15/14 BBB $500 531,791 Steel 1.53% Allegheny Technologies, Inc., Sr Note (Z) 8.375 12/15/11 BBB- 545 519,540 Ryerson, Inc., Sr Sec Note (S)(Z) 12.250 11/01/15 B 2,000 1,250,000 Wireless Telecommunication Services 3.74% Centennial Communications Corp., Sr Note (Z) 10.000 01/01/13 CCC+ 500 527,500 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D (S)(Z) 5.612 06/15/35 Baa2 655 458,500 Sprint Capital Corp., Gtd Sr Note (Z) 8.375 03/15/12 BB 1,970 1,576,000 Gtd Sr Note (Z) 6.900 05/01/19 BB 1,000 670,000 Verizon Wireless, Sr Note (S)(Z) 7.375 11/15/13 A 1,000 1,081,600 Credit Issuer, description rating (A) Shares Value Preferred Stocks 0.64% (Cost $1,002,026) Real Estate Investment Trusts 0.64% Public Storage REIT, Inc., 6.50%, Depositary Shares, Ser W (Z) BBB 40,000 741,200 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Tranche loans 0.13% (Cost $210,000) Health Care Supplies 0.13% IM US Holdings LLC, Tranche (Second Lien Facility) (P) 6.140% 06/26/15 B- $210 143,850 Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value U.S. Government & agency securities 61.40% (Cost $69,032,187) U.S. Government Agency 61.40% Federal Home Loan Mortgage Corp., 30 Yr Pass Thru Ctf (Z) 11.250% 01/01/16 AAA $11 12,093 30 Yr Pass Thru Ctf (Z) 6.000 08/01/37 AAA 1,591 1,647,764 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf (Z) 7.000 09/01/10 AAA 6 6,546 15 Yr Pass Thru Ctf (Z) 7.000 10/01/12 AAA 6 6,675 15 Yr Pass Thru Ctf (Z) 7.000 04/01/17 AAA 24 25,248 15 Yr Pass Thru Ctf (Z) 6.000 05/01/21 AAA 2,095 2,183,269 30 Yr Pass Thru Ctf (Z) 6.500 09/01/36 AAA 2,000 2,085,547 30 Yr Pass Thru Ctf (Z) 6.000 05/01/35 AAA 2,802 2,900,492 Page 7 John Hancock Investors Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value U.S. Government Agency (continued) 30 Yr Pass Thru Ctf (Z) 6.000% 08/01/36 AAA $3,456 $3,565,931 30 Yr Pass Thru Ctf (Z) 6.000 09/01/36 AAA 8,347 8,612,966 30 Yr Pass Thru Ctf (Z) 6.000 11/01/36 AAA 5,085 5,246,700 30 Yr Pass Thru Ctf (Z) 5.500 01/01/37 AAA 18,740 19,197,455 30 Yr Pass Thru Ctf (Z) 5.500 12/01/37 AAA 1,585 1,624,130 30 Yr Pass Thru Ctf (Z) 5.500 07/01/38 AAA 8,275 8,477,112 30 Yr Pass Thru Ctf 5.500 10/01/38 AAA 10,962 11,229,657 30 Yr Pass Thru Ctf (Z) 4.500 02/15/39 AAA 2,000 2,012,500 Note (Z) 6.000 05/30/25 AAA 1,652 1,641,905 Government National Mortgage Assn., 30 Yr Pass Thru Ctf (Z) 10.000 11/15/20 AAA 6 7,055 30 Yr Pass Thru Ctf (Z) 9.500 01/15/21 AAA 4 4,415 30 Yr Pass Thru Ctf (Z) 9.500 02/15/25 AAA 12 13,716 Small Business Administration CMBS Trust, Sub Bond Ser 2005-1A Class D (S)(Z) 6.219 11/15/35 Baa2 225 190,125 Sub Bond Ser 2005-1A Class E (S)(Z) 6.706 11/15/35 Baa3 200 161,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized mortgage obligations 12.88% (Cost $25,450,381) Collateralized Mortgage Obligations 12.88% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO (Z) 2.488% 12/25/46 BBB $12,790 391,679 American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO (Z) 2.078 05/25/47 AAA 7,733 403,544 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P)(Z) 5.886 03/20/36 A 914 535,864 Mtg Pass Thru Ctf Ser 2006-D Class 6B2 (P)(Z) 5.928 05/20/36 CCC 1,759 607,126 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P)(Z) 5.395 04/25/35 AA+ 405 68,312 Mtg Pass Thru Ctf Ser 2006-4 Class 3B1 (P)(Z) 6.250 07/25/36 CCC 2,462 110,667 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 (Z) 5.000 08/25/35 AAA 409 337,025 ContiMortgage Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 1995-2 Class A-5 (Z) 8.100 08/15/25 CCC 58 49,487 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (Z) 3.188 11/20/35 AAA 7,290 214,155 Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO (Z) 4.821 09/20/46 AAA 58,333 2,178,389 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 (Z) 6.500 05/25/36 A3 2,708 1,490,962 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class G (S)(Z) 6.795 11/15/36 Ba2 1,000 790,623 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1-M1 (S)(Z) 8.285 06/20/31 BB 1,000 603,830 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1-M1 (S)(Z) 7.629 04/25/37 BB 1,000 400,000 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO (Z) 3.484 08/19/45 AAA 23,365 554,914 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P)(Z) 5.217 12/25/34 AA 261 25,347 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) (Z) 6.128 05/25/36 C 249 13,774 Page 8 John Hancock Investors Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized Mortgage Obligations (continued) Global Tower Partners Acquisition Partners, LLC, Mtg Pass Thru Ctf Sub Bond Ser 2007-1A-G (S)(Z) 7.874% 05/15/37 B2 $360 $260,072 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P)(Z) 4.581 08/25/34 AA 805 294,770 Mtg Pass Thru Ctf Ser 2006-4F Class 6A1 (Z) 6.500 05/25/36 BB 3,472 2,053,715 HarborView Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (Z) 3.684 09/19/35 AAA 6,758 114,037 Mtg Pass Thru Ctf Ser 2007-3 Class ES IO (G)(Z) 0.350 05/19/47 AAA 14,929 83,977 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G)(Z) 0.350 07/19/47 AAA 14,930 88,650 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (G)(S)(Z) 0.343 08/19/37 BB 10,687 60,116 Harborview NIM Corp., Mtg Pass Thru Ctf Ser 2006-9A Class N2 (G)(S)(Z) 8.350 11/19/36 AAA 311 778 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 (Z) 5.296 01/25/35 AA 321 65,517 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO (Z) 3.914 10/25/36 AAA 13,847 207,712 Mtg Pass Thru Ctf Ser 2005-AR18 Class 2X IO (Z) 3.594 10/25/36 AAA 13,730 171,630 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P)(Z) 5.368 05/25/35 AA 427 40,858 Luminent Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-1 Class X IO (Z) 4.098 04/25/36 AAA 21,054 342,122 Merrill Lynch Mortgage Investors Trust, Mtg Pass Thru Ctf Ser 2006-AF1 Class MF1 (P)(Z) 6.158 08/25/36 CCC 1,222 213,622 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P)(Z) 4.775 05/25/35 AA 379 86,741 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class 1CB (Z) 6.500 08/25/35 AAA 415 286,839 Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (Z) 4.668 04/25/35 AA 1,452 636,341 Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO (Z)1.154 04/25/47 Aaa 18,194 139,296 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO (Z) 1.221 06/25/47 Aaa 41,829 366,002 Mtg Pass Thru Ctf Ser 2007-0A5 Class 2XPP IO (Z) 1.538 06/25/47 AAA 49,608 372,061 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO (Z) 1.166 07/25/47 Aaa 24,416 206,010 Asset backed securities 0.61% (Cost $755,000) Asset Backed Securities 0.61% Global Signal Trust, Sub Bond Ser 2004-2A Class D (P)(S)(Z) 5.093% 12/15/14 Baa2 $385 371,525 Sub Bond Ser 2006-1 Class E (P)(S)(Z) 6.495 02/15/36 Baa3 370 325,369 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 2.25% (Cost $2,597,567) U.S. Government Agency 2.25% U.S. Treasury Bill, Discount Note (Z) Zero 06/25/09 AAA $2,600 2,597,119 Page 9 John Hancock Investors Trust Securities owned by the Fund on January 31, 2009 (Unaudited) Total investments (Cost $218,567,419) 148.22% Other assets and liabilities, net (48.22%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. IO Interest only (carries notional principal amount) MTN Medium-Term Note REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $26,413,085 or 22.89% of the net assets of the Fund as of January 31, 2009. (Z) All or a portion of this security is segregated as collateral for the Revolving Credit Agreement. Total collateral value at January 31, 2009 was $288,677,223.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $219,084,178. Net unrealized depreciation aggregated $48,049,507, of which $4,196,722 related to appreciated investment securities and $52,246,229 related to depreciated investment securities. The Fund had the following interest rate swap contract open on January 31, 2009: RATE TYPE FIXED VARIABLE PAYMENTS PAYMENTS NOTIONAL MADE BY RECEIVED BY TERMINATION UNREALIZED AMOUNT FUND FUND DATE COUNTERPARTY DEPRECIATION $28,000,000 4.6875% 3-month LIBOR (a) Sep 2010 Bank of America ($1,818,407) (a) At January 31, 2009, the 3-month LIBOR rate was 1.184%. Page 10 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 11 The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $741,200 - Level 2  Other Significant Observable Inputs 162,893,157 ($1,818,407) Level 3  Significant Unobservable Inputs 7,400,314 - Total * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of October 31, 2008 $8,643,566 - Accrued discounts/premiums - - Realized gain (loss) 5 - Change in unrealized appreciation (1,056,317) - (depreciation) Net purchases (sales) (667,050) - Transfers in and/or out of Level 3 480,110 - Balance as of January 31, 2009 - Swap contracts The Fund may enter into interest rate, credit default, cross- currency, and other forms of swap transactions to manage its exposure to credit, currency and interest rate risks or to enhance the Funds income. Swap agreements are privately negotiated agreements between a Fund and a counterparty to exchange investment cash flows, assets, foreign currencies or market-linked returns at specified, future intervals. Swaps are marked to market daily based upon values from third party vendors or quotations from market makers to the extent available and the change in value, if any, is recorded as an unrealized appreciation/depreciation of swap contracts on the Statements of Assets and Liabilities. In the event that market quotations are not readily available or deemed reliable, certain swap agreements may be valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Entering into swap agreements involves, to varying degrees, elements of credit, market and documentation risk in excess of the amounts recognized on the Statements of Assets and Liabilities. Such risks involve the possibility that there will be no liquid market for these agreements, that the counterparty to the agreements may default on its obligation to perform or disagree as to the meaning of contractual terms in the agreements and that there may be unfavorable changes in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Certain Portfolios are parties to International Swap Dealers Association, Inc. Master Agreements (ISDA Master Agreements) with select counterparties that govern over the counter derivative transactions, which may include foreign exchange derivative transactions, entered into by the Portfolios and those counterparties. The ISDA Master Agreements typically include standard representations and warranties as well as provisions outlining the general obligations of the 12 Portfolios and counterparties relating to collateral, events of default, termination events and other standard provisions. Termination events may include a decline in a Portfolios net asset value below a certain point over a certain period of time that is specified in the Schedule to the ISDA Master Agreement; such an event may entitle counterparties to elect to terminate early and calculate damages based on that termination with respect to some or all outstanding transactions under the applicable damage calculation provisions of the ISDA Master Agreement. An election by one or more counterparties to terminate ISDA Master Agreements could have a material impact on the financial statements of the Portfolios. Due to declines in net assets of certain Portfolios during the year ended January 31, 2009, one or more counterparties currently may be entitled to terminate early but none has elected to take such action. The Schedule to the ISDA Master Agreements may give counterparties the right to require that the Portfolios post additional collateral as opposed to giving the counterparties the right to terminate the ISDA Master Agreement. Interest Rate Swap Agreements Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Risks and uncertainties Concentration risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Derivatives and counterparty risk The use of derivative instruments may involve risk different from, or potentially greater than, the risks associated with investing directly in securities. Specifically, derivative instruments expose a fund to the risk that the counterparty to an over-the-counter (OTC) derivatives contract will be unable or unwilling to make timely settlement payments or otherwise to honor its obligations. OTC derivatives transactions typically can only be closed out with the other party to the transaction. If the counterparty defaults, the fund will have contractual remedies, but there is no assurance that the counterparty will meet its contractual obligations of that, in the event of default, the fund will succeed in enforcing them. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Mortgage security risk The Fund may invest a portion of its assets in issuers and/or securities of issuers that hold mortgage securities, including subprime mortgage securities. The value of these securities is sensitive to changes in economic conditions, including delinquencies and/or defaults, and may be adversely affected by shifts in the markets perception of the issuers and changes in interest rates. Decreases in interest rates may cause prepayments on underlying mortgages to an IO security to accelerate resulting in a lower than anticipated yield and increases the risk of loss on the IO investment. Leverage utilization risk The Fund utilizes leverage to increase assets available for investment. 13 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investors Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 20, 2009
